--------------------------------------------------------------------------------

Exhibit 10.1
 
WAIVER AND AMENDMENT NO. 2
TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT




THIS WAIVER AND AMENDMENT NO. 2 (this “Agreement”) is entered into as of August
19, 2009, by and among BEST ENERGY SERVICES, INC (f/k/a HYBROOK RESOURCES
CORP.), a corporation organized under the laws of the State of Nevada (“Best”),
BOB BEEMAN DRILLING COMPANY, a corporation organized under the laws of the State
of Utah (“BBD”), and BEST WELL SERVICE, INC., a corporation organized under the
laws of the State of Kansas (“BWS”) (Best, BBD and BWS, each a “Borrower”, and
collectively “Borrowers”), the financial institutions party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
Borrowers, Lenders and Agent are parties to that certain Revolving Credit, Term
Loan and Security Agreement dated as of February 14, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
 
Borrowers have requested that Agent and Lenders (x) waive the Event of Default
that has occurred and is continuing under Section 10.5 of the Loan Agreement as
a result of Borrowers’ violation of the financial covenant contained in Section
6.5(b) of the Loan Agreement for the fiscal quarter ended June 30, 2009 (the
“Existing Default”) and (y) amend certain provisions of the Loan Agreement as
hereafter provided, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.


NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.             Definitions.  All capitalized terms not otherwise defined or
amended herein shall have the meanings given to them in the Loan Agreement.
 
2.             Waiver.  Subject to the satisfaction of Section 4 below, Agent
and Lenders hereby waive the Existing Default.  Notwithstanding the foregoing,
the waiver of the Existing Default set forth above does not establish a course
of conduct between Borrowers, Agent and Lenders and the Borrowers hereby agree
that Agent and Lenders are not obligated to waive any future Events of Default
under the Loan Agreement or the Other Documents.
 
3.             Amendment.  Subject to the satisfaction of Section 4 below, the
Loan Agreement is hereby amended as follows:
 
(a)           Section 1.2 of the Loan Agreement is hereby amended by inserting
the following defined terms in appropriate alphabetical order:

 
1

--------------------------------------------------------------------------------

 
 
“Amendment No. 2” shall mean Waiver and Amendment No. 2 to Revolving Credit,
Term Loan and Security Agreement dated as of August 19, 2009, by and between
Borrowers, Lenders and Agent.
 
“Amendment No. 2 Effective Date” shall mean the date the Agent has determined
the Conditions of Effectiveness in Section 4 of Amendment No. 2 have been
satisfied.
 
(b)           The definition of “Minimum Rig Utilization” appearing in Section
1.2 of the Loan Agreement is hereby amended to read in its entirety as set forth
below:
 
“Minimum Rig Utilization” shall mean, for any applicable period, the ratio
(expressed as a percentage) of (a) the sum for all Rigs of the total days during
such period that each such Rig in the Borrowers’ Rig Fleet Equipment earned
revenue to (b) the sum for all Rigs of the total days that each such Rig in the
Borrowers’ Rig Fleet Equipment was available to earn revenue excluding days in
which a Rig is undergoing refurbishment, upgrades or other scheduled equipment
maintenance projects that are in the ordinary course of business consistent with
reasonable industry standards; provided, that, Borrowers will provide written
notice to Agent if such refurbishment, upgrade or other scheduled equipment
maintenance project causes any Rig to be unable to earn revenue for a period of
more than 90 days.
 
(c)           The definition of “Term Loan Rate” appearing in Section 1.2 of the
Loan Agreement is hereby amended to read in its entirety as set forth below:
 
“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus two and three-quarters of one percent (2.75%) with
respect to Domestic Rate Loans and (b) the sum of (x) the greater of (i) the
Eurodollar Rate or (ii) two percent (2.0%) plus (y) four percent (4.00%) with
respect to Eurodollar Rate Loans.
 
(d)           Section 3.3 of the Loan Agreement is hereby further amended by
inserting the following new sub-clause (d) at the end thereof:
 
“(d)          Amendment No. 2 Fee.  Upon the execution of this Agreement, each
Lender shall have earned its ratable share of a fee equal to $25,000, which fee
shall be due and payable (x) $12,500 on the Amendment No. 2 Effective Date, and
(y) $12,500 on the thirtieth (30th) day following the Amendment No. 2 Effective
Date, provided that at the election of the Agent, such fee shall become
immediately due and payable upon the occurrence and during the continuance of
any Event of Default.”
 
(e)           Section 6.5(a) is hereby amended to read in its entirety as set
forth below:
 
“(a)         Fixed Charge Coverage Ratio.  Cause to be maintained as of the end
of each fiscal quarter set forth below, for the twelve month period ending on
the last day of such fiscal quarter, a Fixed Charge Coverage Ratio of not less
than the ratio set forth in the table below for such period:

 
2

--------------------------------------------------------------------------------

 
 
Twelve Month Period Ending:
Minimum Fixed Charge Coverage Ratio:
September 30, 2009
No Test
December 31, 2009
No Test
March 31, 2010
No Test
June 30, 2010
No Test
September 30, 2010
1.10 to 1.0
December 31, 2010
1.10 to 1.0
March 31, 2011
1.10 to 1.0



 
(f)            Section 6.5(b) is hereby amended to read in its entirety as set
forth below:
 
“(b)         Minimum EBITDA.  Maintain as of the end of each fiscal quarter set
forth below, for the applicable period ending on the last day of such fiscal
quarter, EBITDA of Borrowers on a Consolidated Basis of at least the amount set
forth opposite such fiscal quarter:
 
Period:
 
Minimum EBITDA
 
Three month period ending September 30, 2009
  $ (30,000 )
Six month period ending December 31, 2009
  $ 880,000  
Nine month period ending March 31, 2010
  $ 1,640,000  
Twelve month period ending June 30, 2010
  $ 2,685,000  
Twelve month period ending September 30, 2010
  $ 3,795,000  
Twelve month period ending December 31, 2010
  $ 3,990,000  
Twelve month period ending March 31, 2011 and each twelve month period ending on
the final day of each fiscal quarter thereafter
  $ 4,000,000  


 
3

--------------------------------------------------------------------------------

 
 
(g)           Section 6.5 (c) of the Loan Agreement is hereby amended to read in
its entirety as set forth below:
 
“(c)         Minimum Rig Utilization.  Cause to be maintained as of the end of
each fiscal quarter set forth below, for the applicable period ending on the
last day of such fiscal quarter, Minimum Rig Utilization for BWS of not less
than the percentage set forth in the table below opposite such fiscal quarter:
 
Period:
Minimum Rig Utilization:
Three month period ending September 30, 2009
34%
Six month period ending December 31, 2009
39%
Nine month period ending March 31, 2010
40%
Twelve month period ending June 30, 2010
41%
Twelve month period ending September 30, 2010
43%
Twelve month period ending December 31, 2010
43%
Twelve month period ending March 31, 2011 and each twelve month period ending on
the final day of each fiscal quarter thereafter
43%



 
4.             Conditions of Effectiveness.  This Agreement shall become
effective when Agent shall have received:
 
(a)  four (4) copies of this Agreement executed by the Required Lenders and each
Borrower;
 
(b)   the portion of the amendment fee due and payable under Section 3.3(d) of
the Loan Agreement on the Amendment No. 2 Effective Date, which may be charged
to Borrowers’ Account as a Revolving Advance; and
 
(c)   such other certificates, instruments, documents, agreements and opinions
of counsel as may be required by Agent or its counsel, each of which shall be in
form and substance satisfactory to Agent and its counsel.
 
5.             Representations, Warranties and Covenants.  Each Borrower hereby
represents, warrants and covenants as follows:
 
(a)           This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of such Borrower and are enforceable against such Borrower
in accordance with their respective terms.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Upon the effectiveness of this Agreement, each Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended or waived hereby and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Agreement.
 
(c)           The execution, delivery and performance of this Agreement and all
other documents in connection therewith has been duly authorized by all
necessary corporate action, and does not contravene, violate or cause the breach
of any agreement, judgment, order, law or regulation applicable to any Borrower.
 
(d)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Agreement (and the waiver of the
Existing Default).
 
(e)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement or the Obligations.
 
 
6.
Effect on the Loan Agreement.

 
(a)           Upon the effectiveness of this Agreement, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.  Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.  This Agreement shall constitute an “Other Document” for
all purposes under the Loan Agreement.
 
(b)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Agent or any Lender, nor constitute a waiver of any provision
of the Loan Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

 
5

--------------------------------------------------------------------------------

 
 
7.             Release.  The Borrowers hereby acknowledge and agree that:  (a)
neither they nor any of their Affiliates have any claim or cause of action
against Agent or any Lender (or any of Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents.  Notwithstanding the foregoing, Agent and
each Lender wish (and the Borrowers agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent’s or such Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the Other
Documents.  Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration, each Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Borrowers, or the making of any advance, or the management of such
advance or the Collateral.
 
8.             Governing Law.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
 
9.             Cost and Expenses.   Borrowers hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
 
10.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
11.           Counterparts; Facsimile Signatures.  This Agreement may be
executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.  Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.




[Remainder of page intentionally left blank]


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
                   
By:
/s/ A. Roger Craig, Jr.
   
Name: A. Roger Craig, Jr.
   
Title: Vice President
             
BEST ENERGY SERVICES, INC.
       
By:
/s/ Mark G. Harrington
   
Name: Mark G. Harrington
   
Title: Chairman and CEO
             
BOB BEEMAN DRILLING COMPANY
             
By:
/s/ Mark G. Harrington
   
Name: Mark G. Harrington
   
Title: Chairman and CEO
             
BEST WELL SERVICE, INC.
             
By:
/s/ Mark G. Harrington
   
Name: Mark G. Harrington
   
Title: Chairman and CEO









[Signature Page to Waiver and Amendment No. 2]

 

7

--------------------------------------------------------------------------------